IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN SALVADOR,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3376

AMERICAN AIRLINES AND
SEDGWICK CLAIMS
MANAGEMENT SERVICES,

      Appellees.


_____________________________/

Opinion filed February 5, 2015.

An appeal from an order of the Judge of Compensation Claims.
E. Douglas Spangler, Jr., Judge.

Date of Accident: June 28, 2013.

Toni L. Villaverde of Toni L. Villaverde, PLLC, Coral Gables, for Appellant.

Robert A. Donahue and Richard B. Robbins of Rissman, Barrett, Hurt, Donahue &
McLain, P.A., Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.